DETAILED ACTION
This Office Action is in response to amendment filed on September 21,2022
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-7, 9-12, 14-16 and 18-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
 
Response to Amendment
The amendment filed on 09/21/2022 has been entered and fully considered. 



Response to Arguments
Applicant’s arguments, see remark, filed 09/21/2022, with respect to the rejection(s) of claim(s) 1-2, 4-7, 9-12, 14-16 and 18-20 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-7, 9-12, 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the function of displaying" in line 18.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the function of displaying".  There is insufficient antecedent basis for this limitation in the claim
Claim 11 recites the limitation "the function of displaying".  There is insufficient antecedent basis for this limitation in the claim
Claim 15 recites the limitation "the function of displaying".  There is insufficient antecedent basis for this limitation in the claim
Claim 20 recites the limitation "the function of displaying".  There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, 14-16 and 18-20 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (Yuan) U.S. Pub. Number 2021/039017 and further in view of Chen et al. (Chen) U.S. Pub. Number 2019/0034624.
Regarding claim 1; Yuan discloses a permission display method, applied to a terminal, the method comprising:
acquiring, in response to an application running on the terminal applying for runtime permission, permission information of the application, the permission information including the runtime permission and a permission description corresponding to the runtime permission (para. [0126], fig. 4(a) a user installs a weather APP in the mobile phone. As shown in FIG. 4(a), a developer pre-records, in an installation package of the weather APP, a plurality of application permissions that the weather APP needs to register); (i.e. a permission description requests certain permissions to be registered for the weather APP to be installed and run) Emphasis added; and
parsing the permission information to obtain the runtime permission and the permission description, and displaying the runtime permission and the permission description of the application on a display interface of the terminal (para. [0126] developer pre-records, in an installation package of the weather APP…For example, the application permissions that the weather APP needs to register include: a permission 1 to obtain location information, a permission 2 to use a microphone, a permission 3 to read a calendar, and a permission 4 to use a camera); (i.e. the pre-records in the installation packet is parsed before installation) Emphasis added.
wherein, prior to the displaying the runtime permission of the application and the permission description on the display interface of the terminal, the method further comprises:
reviewing the obtained permission description based on a permission description requirement set in advance by the terminal system, and determining that the permission description meets the permission description requirement set in advance (par [0128] For example, if the permission 1 to the permission 3 all belong to the application permission set corresponding to the weather type, but the permission 4 does not belong to the application permission set corresponding to the weather type, it indicates that the permission 4 does not need to be used when the weather APP is run. In this case, the permission service may automatically reject to register the permission 4 for the weather APP. For example, as shown in FIG. 4(b), the mobile phone may prompt, in a dialog box 401, the user to grant the permission 1 to the permission 3 to the weather APP… the mobile phone may grant, in a permission access log of the weather APP, the weather APP to use the permission 1 to the permission 3). (i.e. prior to display user’s interface the application permissions that the weather APP needs to register include permissions as described in figure 4(a) and 4(b). Emphasis added 

Yuan does not disclose, which Chen discloses opening the function of displaying the permission description on the display interface when it is confirmed that the permission description passes the review (para. [0044] performed in operation 301 is based on permissions updated by the user through a “settings” menu at some time after the application was installed. If, at operation 301, it is determined that the application does not have a pre-set permission to access the monitored resource, the method proceeds to operation 399, and the application is denied access to the monitored resource; para. [0048] the configurator provides a GUI to the display, wherein the GUI provides a notification of the access attempt); and
further parsing and determining the runtime permission and the permission description corresponding to the runtime permission, and displaying the permission description on the display interface (para. [0048] the configurator provides a GUI to the display, wherein the GUI provides a notification of the access attempt…provides a GUI to the display, and the GUI is configured to receive an input corresponding to a response to the access attempt, such as permitting or denying the application access to the monitored resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yuan to provide opening the function of displaying the permission description on the display interface when it is confirmed that the permission description passes the review opening the function of displaying the permission description on the display interface when it is confirmed that the permission description passes the review, as taught by Chen. The motivation is to provide faster processing time in response to access attempt.

Regarding claim 2; The combination of Yuan and Chen discloses the permission display method according to claim 1, wherein the runtime permission applied by the application comprises the permission description, and the acquiring the permission information applied by the application comprises:
applying for the runtime permission comprising the permission description through a permission application system interface, and acquiring the runtime permission comprising the permission description through the permission application system interface (Yuan: para. [0128] FIG. 4(b), the mobile phone may prompt, in a dialog box 401, the user to grant the permission 1 to the permission 3 to the weather APP); para. [0157] an option 1004 of forbidding reporting the location information to the reading application is set in the management interface 1003. If the reading application is the foregoing application of the specific type, the mobile phone may further prompt the user that after selecting the option 1004).

Regarding claim 4; The combination of Yuan and Chen discloses the permission display method according to claim 1, further comprising:
refusing to open a function of displaying the permission description on the display interface, in response to determining that the permission description does not meet the permission description requirement of displaying on the display interface (Yuan: para. [0157] If the mobile phone detects that the user selects the button 1002, as shown in FIG. 13(b), the mobile phone may jump to a management interface 1003 of the application permission to obtain the location information. In the management interface 1003, the user may manually modify a specific manner of reporting the location information to the reading application. For example, an option 1004 of forbidding reporting the location information to the reading application is set in the management interface 1003.;
and displaying the runtime permission of the application on the display interface of the terminal (Yuan: para. [0157] the mobile phone may further prompt the user that after selecting the option 1004, the reading application may fail to run normally. For another example, an option 1005 of reporting fake location information to the reading application and an option 1006 of reporting real location information to the reading application may be further set in the management interface 1003).

Regarding claim 5; The combination of Yuan and Chen discloses the permission display method according to claim 1, wherein the displaying the runtime permission of the application and the permission description on the display interface of the terminal comprises:
displaying the runtime permission of the application and the permission description on the display interface of the terminal in the form of a pop-up box (Yuan: para. [0128] mobile phone may prompt, in a dialog box 401, the user to grant the permission 1 to the permission 3 to the weather APP; para. [0158] if the mobile phone detects that, in the reading scenario, the reading application requests to obtain the location information from the permission service… in a prompt box 1007, the user whether to allow the reading application to obtain the location information this time. Because the reading application belongs to the foregoing application of the specific type, if it is detected that the user taps a “reject” button 1008).

Regarding claims 6-7 and 9-10; claims 6-7 and 9-10 are direct to an apparatus which has similar scope as claims 1-2 and 4-5, respectively. Therefore, claims 6-7 and 9-10 remain un-patentable for the same reason.

Regarding claims 11-12 and 14; claims 11-12 and 14 are direct to an apparatus which has similar scope as claims 1-2 and 4, respectively. Therefore, claims 11-12 and 14 remain un-patentable for the same reason. 

Regarding claims 15-16 and 18-19; claims 15-16 and 18-19 are direct to a computer-readable storage medium which has similar scope as claims 1-5, respectively. Therefore, claims 15-19 remain un-patentable for the same reason.

Regarding claims 20; Yuan discloses a mobile terminal implementing the method according to claim 1, comprising: 
a display screen configured to display the display interface (Fig.1 item 194); and 
a camera (Fig.1 item 193); 
wherein the mobile terminal is configured to: display the permission description in a pop-up box of the display interface as a part of the runtime permission such that the permission description and the runtime permission are displayed together (para. [0169], Fig.17(a) if it is detected for the first time in the WeChat login scenario that the WeChat application request the permission service to grant the application permission to use the camera); and 
customize the permission description for different applications to realize personalization of the permission description (para. [0004] managing an application permission and an electronic device, to allow an application to use different application permissions in different use scenarios; para. [0145] the user may manually enable or disable a corresponding application permission for the map application. In addition, for an enabled application permission, the mobile phone may further set a function of modifying a specific use scenario of the application permission); wherein 
the application is a social media application (para. [0109] WeChat application may register the one or more application permissions with the permission service); 
when a photographing function is requested, the permission description for a purpose of using the camera is defined as for taking pictures (para. [0140] the WeChat application is run on the mobile phone. When the WeChat application is run, if it is detected that the WeChat application applies to the permission service for using the camera in a scenario in the use scenario whitelist, such as photographing/video recording, the permission service may grant a permission request for using the camera by the WeChat application this time. If it is detected that the WeChat application applies to the permission service for using the camera in a scenario that is not included in the use scenario whitelist such as chatting, the permission service may reject a permission request for using the camera by the WeChat application this time); and 
when a video call function is requested, the permission description for a purpose of using the camera is defined as for video call (para. [0111] the WeChat application pre-registers, in the permission service, the application permission to use the camera. If it is detected that a current display interface includes keywords such as “video call” and “hang up” when the WeChat application requests the permission service to use the camera, it indicates that the current WeChat application is probably in a video call scenario); 
thereby informing a user of the terminal the runtime permission applied by the social media application and the purpose of the runtime permission, and facilitating 26the user granting the runtime permission to the social media application (para. [0110] the permission service may ask, by using a dialog window 302, the user whether to grant, to the WeChat application, the application permission to use the camera. If it is detected that the user taps an OK button 303, the permission service may add the permission to use the camera to the permission access log of the WeChat application. In this way, the permission service may gradually register, for the WeChat application in a running process of the WeChat application, one or more application permissions granted by the user. Subsequently, when the WeChat application applies to the permission service for using the camera again, the permission service may grant, based on the permission access log of the WeChat application, the WeChat application to use the camera).
Yuan does not disclose, which Chen discloses opening the function of displaying the permission description on the display interface when it is confirmed that the permission description passes the review (para. [0044] performed in operation 301 is based on permissions updated by the user through a “settings” menu at some time after the application was installed. If, at operation 301, it is determined that the application does not have a pre-set permission to access the monitored resource, the method proceeds to operation 399, and the application is denied access to the monitored resource; para. [0048] the configurator provides a GUI to the display, wherein the GUI provides a notification of the access attempt); and
further parsing and determining the runtime permission and the permission description corresponding to the runtime permission, and displaying the permission description on the display interface (para. [0048] the configurator provides a GUI to the display, wherein the GUI provides a notification of the access attempt…provides a GUI to the display, and the GUI is configured to receive an input corresponding to a response to the access attempt, such as permitting or denying the application access to the monitored resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yuan to provide opening the function of displaying the permission description on the display interface when it is confirmed that the permission description passes the review opening the function of displaying the permission description on the display interface when it is confirmed that the permission description passes the review, as taught by Chen. The motivation is to provide faster processing time in response to access attempt.

Examiner’s remarks 
The Examiner encourage to contact the examiner to discuss any further question before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2019/0138698 to Qiu-Qiu teaches accessing a restricted application programming interface (API) is disclosed, including: receiving, from a first application, a request to access the restricted API, the restricted API not supported by the first application; determining whether the first application is authorized by a provider of the restricted API to access the restricted API; and granting, in response to the determination that the first application is authorized by the provider of the restricted API to access the restricted API, the first application access to the restricted API.
U.S. Pub. Number 2019/0138741 to Lee-Lee teaches an electronic device capable of controlling an access right of an application and a controlling method thereof are provided. The controlling method of the electronic device for executing the application includes, in response to an event for inquiring about whether to allow an access right to a function of the electronic device required for executing an application, displaying a user interface (UI) to confirm whether to allow the access right, and in response to a user command being input through the UI, matching and storing a state of the application according to the event and a determination of whether to allow the access right according to the user command.
U.S. Pub. Number 2017/0011215 to Poiesz-Poiesz teaches control of permission requests for applications configured to run on a computing device. An example method involves receiving, by at least one processor of a computing device, data indicative of responses to a first permission request for an application running on the computing device to access a particular resource provided by the computing device, where the first permission request includes selectable options other than a selectable option to prevent the application requesting permission to access the particular resource, the selectable options including a selectable option to allow access to the particular resource and a selectable option to deny access to the particular resource.
/VU V TRAN/Primary Examiner, Art Unit 2491